     Case: 1:19-cv-00088 Document #: 1 Filed: 01/04/19 Page 1 of 7 PageID #:1
         [f   you need additional space for ANY section, please attacfi an additional sheet and reference that section.]

                                                                                                                               ZY-
                                UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION




                    Plaintift(s),                                          1   :19-cv-00088
                                                                                                                           M   Rowrand
                                                                            U:ila*::*,:1"'lil'
                                                                                                 RECElVED
                                                                                                       rAN 04 20841l/\

                                                                                             ..'*'{?lKB8r'fr          8I8[r*,
               COMPLAINT F'OR YTOLATION OF CONSTITUTIONAL RIGHTS

Thisform complaint is designed to help you, as apro seplaintiff, state your case in a clear
n anner. Plehse read the directions and the numbered paragraphs carefally. Some paragraphs
may not opply to you. You may cross out paragraphs that do not apply to you. All reJbrences
to "plainfiff and odefendant' are staled in the singular but will apply to more than one
plaintifJ'or defendant iJ'thot is the nature of the case.

l. ;   This is a claim for violatron of plaintiffls civil rights as protected by the Constitution and

       laws of the United States under 42 U.S.C. $$ 1983, 1985, and 1986.

2.     The coutthas jurisdiction under23 U.S,C. $$ 1343 and 1367.

3.



Ifthere are additional plaintiffs, fill in the above information as to the ftrst-named                             plaintiff
and complete the iiformation for each additional plaintiff on an extra sheet




         [f   you need additional space for ANY sec{ion, please attach an additional sheet and reference thal section.]
     Case: 1:19-cv-00088 Document #: 1 Filed: 01/04/19 Page 2 of 7 PageID #:2
        [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]




4.     Def'endant,
                                                  *.i   (uamc, badgc mrurbcr if lorowu)


       n    an officer or    offlcial employed by
                                                                     (department or agencv of government)



       tr    an individual not employed by a governmental entity.

Ifthere are additional defendants, ftll in the above information as to the Jirst-named
defendant an( complete the informationfor each additional defendant on an extra sheet.

5.     The municipality, township or county under whose authority defendant officer or official
                                                                    hrc^tRl L
       ""r.d
                is { c^vy lLr    h\l(th         Lur,,.r,fl4                                    .   As to plaintiff s federal

      constitutional claims. the municipality, township or county is a defendant only                               if
       custom or policy allegations are made at paragraph 7 below.

6.     on or uu*t         \ll/ \-1 I -fiffi ?l)\tr , at approximatcly                 I      qU               EDa.m.     tl p.m.
                               (month,day, year)
       plaintiff was present in the municipaliry (or unincorporated area; of                          E\{CftS\ r \\e
        \N
                 1r'6lran
       State    oflltffiSis, at
                                          (identiff location as precisely   as   possible)


      when defendant violated plarntiff s civil rights as follows (Place X in each box that
      opplies):

       D,         a:rcstcd or scizcd plaintiff without probablc causc to bclicvc that plainiiff had
                  committed, was committing or was about to commit a crime;
       D          searched plaintiff or his property without a warrant and withouf reasonable cause;
       tr         used excessive force upon plaintiff;
       tr         failed to intervene to protect plaintiff from vioiation of plaintiff s civil rights by
                  one er more other defendants;
      tr          failed to provide plaintiff with needed medical care;
       E0l        conspired together to violate one or more of plaintiff s civil rights;
      H           Other:




                                                                2


        [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]
     Case: 1:19-cv-00088 Document #: 1 Filed: 01/04/19 Page 3 of 7 PageID #:3
           [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]


                                  fftn,^ \Nr\it:vl                   0t Tne-
4.     Derendant,             ilnr'.tt i s ,'l+,.t
                                                    J
                                                           t{* lou-:'rtott,if 'fr   knowr)
                                                                                               Lnc\ 6, r't          it,             ,   o
                                                        ftrarnc, badgc nurnbcr

       I    an officer or       official employed by
                                                                          (departrnent or agency of government)



       tr an individual          not employed by a governmental entity.

If there are additional          Jill in the above information as to the Jfust-named
                                defendants,
defendant an( complete the information for each additional defendant on an etctra sheet

5.




       consfirutional claims, the municipality, township or county is a defendant only                                    if
       custom or policy allegations are made at paragraph 7 below.

6.     on or utorrt \U I            \1 l2D \t               , at   approximatcty       t . ttD                      Fl   a.*.tr p.*.
                                  (month,day,
                                  (monm.oay,    year,
                                                year)                                                    ('
                                                                                                         ('-   .^
       plaintiff was present in the municipality (or unincorporated area;                           of L\CMISY\                t   \Q-

        \N                                                                , in the County    of \(,\
                     \rrctir,'na
       State of lllfur<ris, at                                        \,\n   V0rfSr
                                             (identifr location as precisely as possible)

       wlren defendant violated p-larntiff s civil rights as follows (Place X in each box that
       applies):

       tr ,          arrcstcd or scizcd plaintiff without probablc causc to bclicvc that plainiiff had
                     committed, was committing or was about to commit a crime;
       fl            searched plaintiff or his property without a warrbnt and withr:ut reasonable cause;
       D             used excessive force upon plaintiff;
       D             failed to intervene to protect plaintiff from violation of plaintiff s civil rights by
                     one or more other defendants;
       tr            failed to provide plaintiff with needed medical care;
       Vt            conspired together to violate one or more of plaintiff s civil rights;
       H             Othet:




                                                                    2tt

           [f   you need additional space for ANY section, please attach an additional sheet and re{erence that section.]
     Case: 1:19-cv-00088 Document #: 1 Filed: 01/04/19 Page 4 of 7 PageID #:4
           flfyou need additional spaceforANY section, please attach an additional sheet and reference that sec{ion.l

                         S a nctn*lta- 3aw                                                            c\+ +LA
4.     Defbndant,                          A C                                                                                  IS
                                                         (narnc, badgc nurnbcr    if known)

       !    an officer or       official employed by
                                                                        (deparhnent or agency of government)



       n    an individual not employed by a govemmental entity.

If there are additional defendants,lill in the above informafion as to the ftrst-named
defendant an( complete the information for each additionol defendant on an extra sheet

5.     The municipality, township or county under whose authority defendant officer or official

       acted is                                                                                   .   As to plaintiff s federal

       constitutional claims, the municipality, township or county is a defendant only                                 if
       custom or policy allegations are made at paragaph 7 below.

6.                                                                 approximatcly
                                                                                        A: c/ O
       On orabout                                           , at                                                 Fu.*.      U p.m.

       plaintiffwas present in the municipality (or unincorporated area) of                              f     V'    ,+vr I ln
                         A{
                  -t'iqclunc(                                           ,   inthe county      ot V a     n                      h
       State       ofl{hrrols,    at tll                                                                                     {*+lryr';,
                                                                                                                                Yn,l,Av1?
                                             (identi& location       precisely as possible)


       wlren defendant violated plarntiff s civil rights as follows (Place X in each box that
       applies):

       ! ,           arrcstcd or scizcd plaintiff without probablc causc to bclicvc that plaintiff had
                     committed, was cornmitting or was about to cornmit a crime;
       n             searched plaintiff or his property without a warrant and without reasonable cause;
       tr            usedexcessive force uponplaintiff;
       tr            failed to intervene to protect plaintiff from violation of plaintiff s civil rights by
                     one or more other defendants;
       n.            faited to provide plaintiff with needed medical care;
                     conspired together to violate one or more of plaintiff s civil rights;
      H              Other:




                                                                   2b

           [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]
      Case: 1:19-cv-00088 Document #: 1 Filed: 01/04/19 Page 5 of 7 PageID #:5
          flfyou need additional spaceforANY section, please attach an additional sheet and reference that section.l




7.      Defendant officer or ofEcial acted pursuant to a custom or policy of defendant

        municipality, cormty or township, which custom or policy is the following: (Leave.blank

        iJ'no custom or policy is allcgcd)z




8.      Plaintiffwaicharged with one or more crimes, specifically:




9.      (Place an X in the box tha applics. Il'none opplies, you may describe the criminal
        proceedings under oOther) The criminal proceedings




        tr     were terminated in favor of          plaintiffin     a marmer     indicating plaintiff was innocent.r

        tr     Plaintiff was found guilty of one or more chatges because defendant deprived me of a

        fair trial    as   follows



        E      Other:



        lExamples
                    of termination in favor of the plaintiff in a manner indicating plaintiff was innocent
may include a  judgment   of not guiltyo reversal of a conviction on direct appeal, expungement of the
conviction, a voluntary dismissal (SOL) by the prosecutoq or a nolle prosequi order.

                                                                3


          [f   you need additional space for ANY section, please attach an additional sheet and reference   thd eection.]
            [f you need additional space for ANY section, please
                                             attach an additional sheet and reference that section.]
          Case: 1:19-cv-00088 Document #: 1 Filed:   01/04/19 Page 6 of 7 PageID #:6


           i0.     Plaintiff further alleges as foilows: (Describe what happened that you beliq,e
            supports yout claims. To the exteat possible, be speciJic as to your own actions wtd
           the actions of eaeh defendant.)

            'i \\U,.r (\( rrr\t tI                    trntT   ul    io r\.ir U\nrv L{ srtu\ o\
                                                     \&\AO\                                   M




                                                                                                           ir3r4E-




11.       Det-endant acted knowingly, intentionally,                      willfu ly and maliciously.
                                                                                I
      .


12.       As a result of defendant's conduct, plaintiff was injured as follows:

               ',lr!i\       r'ir   i;'.1',{         t,t t\ ('r{ i y'r i,i ( r irr{ ,               t-;Oq!+rUUd
          -i                                   fl-                                      r,vjrY;Tr

          v\nLnr(i\\r4



13.       Plaintiff asks that the case be tried by a jruy.                                   DNo
                                                                             N Yes

                                                                      4


            [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]
       Case: 1:19-cv-00088 Document #: 1 Filed: 01/04/19 Page 7 of 7 PageID #:7



 t4.    Plaintiff also claims violation of rights that may be protected by the laws of Illinois, such

        as false arrest, assault, battery, false imprisonment, malicious prosecution, conspiracy,

        andlor any other claim that may be supported by the allegations of this complaint.




        WHEREFORE, plaintiff            asks for the   following relief:

        A.      Damages to compensate for all bodily harm, emotional harm, pain and suffering,

                loss of income, loss of enjoyment of life, property damage and any other injuries

                inflicted by defendant;

        B.      & Tfhce X in box tf you are seeking punitive damages,) Punitive damages
                against the individual defendant; and

        C.      Such injunctive, declaratory, or other relief as may be appropriate, including

 attorney's fees and reasonable expenses as authorized by 42 U.S.C. $ 1988.

        Plaintiffs signature:

        Plaintiff s name (print clearly or type):

        plaintirrs mailing
                                "dd.".r,
                                           \100      MOWIOf        i0[ 0f\VL nf)t      ?0Y
        city   C[I\Ifn(        t Otl                          state \L            ZW

        Plaintiff s telephone number:       ('b"Z)     (tX: -UL\O
        Plaintiff   s   email address (if you prefer to be contacted by email):                         i\ ci:rv^


15.    Plaintiff has previously filed a case in this district. tr Yes MNo

       If yes, please     list the cases below.


Any additional plaintiffs must sign the complaint and provide the same information as theft.rst
plaintilf, An additional signature page may be added
